                                                             SO ORDERED.


                                                              Dated: October 26, 2020



   1

   2
                                                              Daniel P. Collins, Bankruptcy Judge
   3                                                          _________________________________

   4

   5                          UNITED STATES BANKRUPTCY COURT
   6                                    DISTRICT OF ARIZONA
   7   In re:                                       Chapter 11 Proceedings
   8   PHOENIX HELIPARTS, INC.,                     Case No. 2:15-bk-12003-DPC
   9                  Debtor.                       ORDER APPROVING LIQUIDATING
                                                    TRUSTEE’S NOTICE OF INTENT TO
  10   Now Substantively Consolidated with          ABANDON AND/OR DESTROY
       PHOENIX HELI SUPPORT, L.L.C.                 ESTATE PROPERTY
  11
                                                    (Re: Paper Business Records held in
  12                                                storage facility)
  13
                This matter having come before this Court pursuant to the Liquidating Trustee’s
  14
       Notice of Intent to Abandon and/or Destroy Estate Property (the “Notice”) filed by Louie
  15
       Mukai, Liquidation Trustee for the Phoenix Heliparts, Inc. Liquidation Trust (“Trustee”),
  16
       requesting authority to abandon and/or destroy estate property consisting of paper business
  17
       records of the Debtors (“the Estate Records”), which are currently being held in a storage
  18
       facility located at Cubesmart Rent, 5750 S. Power Road, Unit 4031, Gilbert, AZ 85295,
  19
       costing the estate approximately $100-$200 per month in storage fees, and there being no
  20
       objections to the Notice filed with this Court or served on the Trustee, and having
  21   considered the Notice and the entire record before this Court,
  22            IT IS HEREBY ORDERED:
  23            A. Authorizing the Trustee to abandon the Estate Records and destroy them without
  24               further notice or hearing.
  25                  ORDERED, DATED, AND SIGNED AS SHOWN ABOVE.
  26

  27

  28

Case 2:15-bk-12003-DPC       Doc 678 Filed 10/26/20 Entered 10/26/20 14:11:02           Desc
                              Main Document    Page 1 of 1
